DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 is objected to because suitable descriptive legends are required for elements 132, 134, and 136 as set forth in 37 CFR 1.84(o).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:  
Abstract, line 6, --component-- should be inserted after “one first”.
Abstract, line 8, “the” before “product” should be replaced by --a--.
Abstract, line 10, --spectrally resolving-- should be inserted before “X-ray detector”.
Abstract, line 10, “the” before “X-ray quanta” should be deleted.
Page 14, line 7, “114” after “resolving X-ray detector should be deleted.
Page 14, line 7, --114-- should be inserted after “a line detector”.
Page 14, line 10, “E” after “the movement plane” should be replaced by --B--.
Page 14, line 21, --128-- should be inserted after “the housing”.
Page 14, line 21, “pixel” before “line 122” should be replaced by --detector--.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.
A substitute specification was submitted on 07 July 2020.

Claim Objections
Claims 16-28 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) A method for X-ray inspection of products, the method including: 
6(a) transmitting X-radiation with a spectral range through a subject product, the subject 7product being a first product [[type]] type, which is defined as coefficient, which is 9different from an X-radiation absorption coefficient of the second component; 
10(b) detecting portions of the X-radiation which have passed through the subject product, the 1detecting being performed with a spectrally resolving X-radiation detector along a number of 12adjacent pixels such that the X-radiation detected at each pixel is spectrally resolved into a 13number of energy channels, with each energy channel assigned [[the]] quanta of X-radiation detected 14at [[that]] each pixel in an energy range defined for [[that]] an energy channel to produce a respective spectral 15value at each respective energy channel for [[that]] each pixel, the detected portions of X-radiation comprising image [[16data]] data, which for each respective pixel includes a respective spectral value for selected or all energy 17channels of [[that] each pixel, or a respective total spectral value for each of one or more groups of 18adjacent energy channels of [[that]] each pixel, or both a respective total spectral value for each of one or 19more groups of adjacent energy channels of each pixel, and a respective spectral value for one or 20more energy channels not included in the one or more groups of adjacent energy channels; and Page 4 of 14Atty. Docket: 1155.1036 
(c) assigning a mapping rule to all pixels or to groups of one or more pixels of the number of 2adjacent pixels, the mapping rule being determined for the first product [[type]] type, and mapping 3spectral values and total spectral values a pixel to a 4total image value of an image point of a total image [[for]] of the subject product.
Appropriate correction is required.




Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed amendments) The method of claim [[16]] 16, further comprising determining the mapping rule of: 
(i) 7in the total image of a subject product of the first product type, the first component undergoes 8an enhancement in a contrast relative to a reference component, or 
(ii) the total image value of [[an]] the 9image point [[in]] of the total image of a subject product of the first product type represents a value for [[the]] a 10total thickness of the first component or the second component, viewed in [[the]] a direction in which the X-radiation 11is transmitted.
Appropriate correction is required.



Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The method of claim [[16]] 16, wherein the mapping rule represents a classifier which 14assigns one of the first component and the second component to a predefined class.
Appropriate correction is required.


Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
18, wherein the classifier [[is]] comprises an artificial neural network or [[is]] a 17support vector machine.
Appropriate correction is required.
Claims 20-22 are objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) The method of claim [[16]] 16, further comprising: 
determining the mapping rule pixel; and 
generating the total image of the subject Page 5 of 14Atty. Docket: 1155.1036product includes multiplying each [[such]] spectral value and total spectral value by [[the]] a mapping 2coefficient assigned to [[that]]  respective value and adding these products together.
Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities: 
Claim 21 should be amended as follows:
21. (Proposed Amendments) The method of claim [[20]] 20, wherein the mapping rule assigns a first mapping coefficient 5to each spectral value and each total spectral value included in the image data for a first group of 6adjacent energy channels for a respective pixel and assigns a second mapping coefficient to each 7spectral value and each total spectral value included in the image data for a second group of 8adjacent energy channels different from the first group of adjacent energy channels such that the 9total image [[for]] of the subject product comprises a multiple energy image.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
Claim 22 should be amended as follows:
22. (Proposed Amendments) The method of claim [[21]] 21, wherein the first group of adjacent energy channels do not 12overlap spectrally with the second group of adjacent energy channels.
Appropriate correction is required.
Claims 23 and 24 are objected to because of the following informalities:  
Claim 23 should be amended as follows:
23. (Proposed Amendments) The method of claim [[16]] 16, wherein: 
15(a) the mapping rule for the first product type is determined by a machine learning process in 16which, in a learning mode, a number of training products, where training product includes the second component, and not both the first component and the second component, and where each training product having [[have]] a different thickness [[are]] is subjected to the X-radiation, and [[the]] portions of X-radiation passing therethrough is detected by 
(b) for all, selected pixels, or for groups of adjacent pixels of the number of adjacent pixels, 2each spectral value or total spectral [[value]] value, which is detected for a respective training product, 3represents a respective feature of the mapping rule; and 
respective 5class value corresponds to [[the]]] a respective component detected in the learning mode.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
Claim 24 should be amended as follows:
24. (Proposed Amendments) The method of claim [[23]] 23, wherein a linear combination of [[the]] respective features 8comprises a representation of the mapping rule, and wherein a respective mapping coefficient for 9each feature of the respective features is determined with a correlation analysis or a discriminant analysis.
Appropriate correction is required.






Claim 25 is objected to because of the following informalities:  
Claim 25 should be amended as follows:
25. (Proposed Amendments) The method of claim [[16]] 16, further comprising determining the mapping rule for the first product type an 13energy-dependent absorption coefficient for [[the]] X-radiation and a known thickness.
Appropriate correction is required.
Claims 26 and 27 are objected to because of the following informalities:  
Claim 26 should be amended as follows:
26. (Proposed Amendments) The method of claim [[16]] 16, wherein: 
16(a) the mapping rule and a second mapping rule are determined bya total a total thickness of the second component; 
19(b) in [[the]] a learning mode, a number of training products, which include both the first 20component and the second component, are subjected to the X-radiation, and [[the]] portions of X-radiation passing therethrough detected by X-radiation detector, and one [[of]]Page 7 of 14Atty. Docket: 1 155.1036 of:
(i) training products, which have [[an]] in each case a different previously known total 2thickness of the first component and an identical thickness or a different total thickness of the second component, are used to determine the mapping rule, and training products, which have [[an]] 4in each case a different previously known total thickness of the second component and an 5identical thickness or a different total thickness of the first component, are used to determine the 6second mapping rule, or 
7(ii) training products, which have [[an]] in each case a different previously known total 8thickness of the first component and an identical thickness or a different previously known total 9thickness of the second component, are used to determine the mapping rule and the second 10mapping rule; and 
11(c) for all, selected pixels, or for groups of adjacent pixels of the number of adjacent pixels, 12the spectral values or total spectral values, which a respective mapping rule, and in each case a respective previously known total 14thickness is assigned as a target value of the respective mapping rule.
Appropriate correction is required.


Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Proposed Amendments) The method of claim [[26]] 26, wherein the mapping rule represents a regression problem 17formed by a multiple regression or an artificial neural network.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
Claim 28 should be amended as follows:
28. (Proposed Amendments) The method of claim 16: 
20(a) wherein products, which include in each case the first component and at least one Page 8 of 14Atty. Docket: 1155.1036respective additional component, each respective additional component having an X-radiation 2absorption coefficient different from the X-radiation absorption coefficient of the first 3component; 
4(b) further including generating at least one additional total image of the subject product from 5the image data of the subject product; and 
.
Appropriate correction is required.
Claims 29-31 are objected to because of the following informalities:  
Claim 29 should be amended as follows:
29. (Proposed Amendments) A device for X-ray inspection of products, the device including: 
10(a) a radiation-generating device comprising [[with]] at least one X-ray source for generating X-radiation 11with a spectral range; 
12(b) a spectrally resolving X-radiation detector comprising pixels operable for detecting the X-radiation that has 13passed through a subject product at each of a number of adjacent pixels such that the X-radiation 14detected at each pixel is spectrally resolved into a number of energy channels, with each energy 15channel assigned [[the]] quanta of X-radiation detected at [[that]] each pixel in an energy range defined for [[16that]] an energy channel to produce a respective spectral value at each respective energy channel 17defined for [[that]] each pixel, the detected X-radiation comprising image [[data]] data, which for each respective 18pixel includes a respective spectral value for selected or all energy channels of [[that]] each pixel, or a 19respective total spectral value for each of one or more groups of adjacent energy channels of [[that]] each 20pixel, or both a respective total spectral value for each of one or more groups of adjacent energy Page 9 of 14Atty. Docket: 1155.1036channels of each pixel, and a respective spectral value for one or more energy channels not 2included in the one or more groups of adjacent energy channels, and 
3(c) an evaluation and control unit, operatively connected to receive the image data and for 4assigning a mapping rule to all pixels or to groups of one or more pixels of the number of 5adjacent pixels, the mapping rule being determined for a first product [[type]] type, and mapping spectral 6values and total spectral values included in the image data for a pixel to a total 7image value of an image point of a total image [[for]] of the subject product.
Appropriate correction is required.












Claim 30 is objected to because of the following informalities:
Claim 30 should be amended as follows:
30. (Proposed Amendments) The device of claim [[29]] 29, wherein the evaluation and control unit is additionally 10operable in a learning mode in which, 
11(a) a number of training products, where training product includes a second 12component of the first product [[type]] type, and where each training product having [[have]] a respective different thickness [[are]] is 13subjected to the X-radiation, and the X-radiation passing therethrough is detected by 
15(b) for all, selected pixels, or for groups of adjacent pixels of the number of adjacent pixels, each 16spectral value or total spectral [[value]] value, which is detected for a respective training product, represents 17a respective feature of the mapping rule; and 
18(c) a respective class value is assigned as a target value of the mapping rule, wherein the respective 19class value corresponds to [[the]] a respective component detected in the respective training product.
Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  
Claim 31 should be amended as follows:
31. (Proposed Amendments) The device of claim [[29]] 29, wherein the evaluation and control unit has a memory, in 2which the mapping rule for first product type is stored together with, for each additional product type of one or more 3additional product types, a respective additional mapping rule.
Appropriate correction is required.

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an evaluation and control unit in claims 29-31.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112








The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites a functional limitation “an evaluation and control unit, operatively connected to receive the image data and for 4assigning a mapping rule to all pixels or to groups of one or more pixels of the number of 5adjacent pixels, the mapping rule being determined for a first product type and mapping spectral 6values and total spectral values included in the image data for the respective pixel to a total 7image value of an image point of a total image for the subject product” in lines 15-19.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites a limitation “the quanta of X-radiation” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “that pixel” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “that energy channel” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “that respective pixel” in line 19, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 17 recites a limitation “the total thickness” in lines 4-5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 20 recites a limitation “that respective value” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  It is unclear what is meant by “that respective value”.

Claim 23 recites a limitation “the respective component” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 24 recites a limitation “the respective features” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “the total thickness of the first component” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “the total thickness of the second component” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “the learning mode” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 26 recites a limitation “the respective mapping rule” in line 20, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 28 recites a limitation “the additional mapping rules” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 28 recites a limitation “the additional product types” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 31 recites a passive limitation “with at least one X-ray source” in line 2, which renders the claim indefinite.  It is unclear whether or not the radiation-generating device comprises at least one X-ray source.  See transitional phrases in MPEP § 2111.03 for more information.

Claim 31 recites a limitation “the quanta of X-radiation” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 31 recites a limitation “that pixel” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.





Claim limitation “an evaluation and control unit, operatively connected to receive the image data and for 4assigning a mapping rule to all pixels or to groups of one or more pixels of the number of 5adjacent pixels, the mapping rule being determined for a first product type and mapping spectral 6values and total spectral values included in the image data for the respective pixel to a total 7image value of an image point of a total image for the subject product” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Suyama et al. (U. S. Patent No. 8,280,005 B2) disclosed a radiation detection device, a radiation image-acquiring system, and a method for detecting radiation.
Suyama et al
Ostergaard et al. (U. S. Patent No. 7,123,685 B2) disclosed a device and a method for analyzing fat of meat.
Sawada (U. S. Patent No. 6,661,868 B2) disclosed a radiation inspection apparatus and a radiation inspection method.
Sawada (U. S. Patent No. 6,574,303 B2) disclosed a radiation inspection apparatus and a radiation inspection method.
Mazess et al. (U. S. Patent No. 6,449,334 B1) disclosed an industrial inspection method and an apparatus using dual-energy X-ray attenuation.
Knigge et al. (U. S. Patent No. 6,335,960 B2) disclose a detection of packages of a variable manufacturing tolerance utilizing X-rays.
Siffert et al. (U. S. Patent No. 6,173,038 B1) disclosed a plain X-ray bone-densitometry apparatus and a method.
Tümer (U. S. Patent No. 5,943,388 A) disclosed a radiation detector and a non-destructive inspection.
Chiabrera et al. (U. S. Patent No. 5,917,877 A) disclosed a plain X-ray bone-densitometry apparatus and a method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884